 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARY J. CRAGO,                                    No. 2:19-cv-02510-TLN-CKD PS
12                      Plaintiff,
13          v.                                         ORDER
14   SACRAMENTO SHERIFF, et al.,
15                      Defendant.
16

17          Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

19   Local Rule 302(c)(21).

20          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27          It appears plaintiff lists Sacramento Sheriff # 1 and #2 and Sacramento Sheriff Sergeant as

28   unnamed defendants. (ECF No. 1 at 8.) Plaintiff alleges her car was parked and officers towed
                                                      1
 1   her vehicle because it had an expired registration and over five parking violations, which plaintiff

 2   claims is wrong. (Id. at 10–11.) Plaintiff brings claims for falsifying records, illegal search and

 3   seizure, and abuse of power.

 4            However, plaintiff has not named any individuals who are allegedly responsible for the

 5   searching and towing of her vehicle. This court cannot evaluate plaintiff’s claims against specific

 6   defendants unless they are adequately identified, with allegations specifically stating what actions

 7   each named defendant took that violated plaintiff’s constitutional rights.

 8            While plaintiff may state a claim cognizable in a civil rights action, a plaintiff must

 9   connect each named defendant clearly with the claimed denial of his rights. Johnson v. Duffy,

10   588 F.2d 740, 743–44 (9th Cir. 1978) (discussing “requisite causal connection” in section 1983

11   cases between named defendant and claimed injury); Barren v. Harrington, 152 F.3d 1193, 1194–

12   95 (9th Cir. 1998) (1999) (explaining that a “plaintiff must allege facts, not simply conclusions,

13   that show that an individual was personally involved in the deprivation of his civil rights”).

14            Plaintiff will be provided an opportunity to amend the complaint to name individual

15   defendants. Plaintiff is cautioned that failure to file an amended complaint within the time

16   provided by this order may result in dismissal of the action. See Local Rule 110. If plaintiff

17   chooses to amend the complaint, plaintiff must demonstrate how the conditions complained of

18   have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d

19   227 (9th Cir. 1980). There can be no liability under 42 U.S.C. § 1983 unless there is some

20   affirmative link or connection between a named defendant’s actions and the claimed deprivation.
21   Rizzo v. Goode, 423 U.S. 362 (1976). Vague and conclusory allegations of official participation

22   in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.

23   1982).

24            In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

25   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

26   complaint be complete in itself without reference to any prior pleading. This is because, as a
27   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

28   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
                                                         2
 1   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 2   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 3              In accordance with the above, IT IS HEREBY ORDERED that:

 4              1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

 5              2. Plaintiff’s complaint (ECF No. 1) is dismissed; and

 6              3. Plaintiff is granted thirty days from the date of service of this order to file an amended

 7   complaint that complies with the requirements of the Federal Rules of Civil Procedure, and the

 8   Local Rules of Practice; the amended complaint must bear the docket number assigned this case

 9   and must be labeled “Amended Complaint;” plaintiff must file an original and two copies of the

10   amended complaint; failure to file an amended complaint in accordance with this order will result

11   in a recommendation that this action be dismissed.

12   Dated: February 6, 2020
                                                          _____________________________________
13
                                                          CAROLYN K. DELANEY
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17   15 crago2510.ifp-lta

18

19

20
21

22

23

24

25

26
27

28
                                                          3
